Writ of Mandamus Denied, Opinion issued September 21, 2012




                                               in i’he
                                   (!tmirt uf Appia1s
                         .Fift1! Iitrir1 nf LrxaL3 at Ia11ai
                                       No, 05-12-01 1N3-CV

                  IN RE TREADSTONE/DRUM SPECIAL SITUATION
               PARTNERS CO-INVESTMENT FUND, LLC, ET AL., Relators

                   Original Proceeding from the 116th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-I 2-00965-F


                              MEMORANDUM OPINION
                           Beibre Justices Bridges, Lang, and Fillmore
                                   Opinion by Justice Fillmore
       Relators contend the trial judge erred in denying their motion to dismiss. The flicts and issues

are well known to the parties, so we need not recount them herein. Based on the record before us,

we conclude relators have not shown they are entitled to the reliefrequested. See Tux. R. App. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1 992) (orig. proccedmg). Accordingly,

we DENY relators’ petition for writ of mandamus and LIFT the stay imposed by our order of

August 29. 2012.




                                                      ROBERT M. FILLMORE
                                                      JUSTICE
121 183F.P05